Filed 6/24/16 In re H.G. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re H.G., a Person Coming Under the                                B267432
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK11411)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

T.T.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Philip L.
Soto, Judge. Dismissed.
         Michelle Ben-Hur, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, and Aileen Wong, Deputy County Counsel, for Plaintiff and Respondent.
       The mother, T.T., appeals from a dispositional order. The Department of Children
and Family Services (the department) has moved to dismiss her appeal on mootness
grounds. We placed the matter on calendar and now order dismissal of her appeal.
       The mother’s opening brief challenges: the juvenile court’s removal order and
substantial danger finding; the sufficiency of the evidence in support of the removal
order; and the setting of an out of home review pursuant to Welfare and Institutions Code
section 366, subdivision (a)(1). After the opening brief was filed, the juvenile court:
returned the child, H.G., to the mother’s custody; ordered an additional period of
supervision consisting of family maintenance services; and set an in-home review
hearing, as sought in the opening brief, pursuant to Welfare and Institutions Code section
364, subdivision (a).
       The department then moved to dismiss the appeal on mootness grounds. We agree
with the department. The appeal is now moot as there is no effectual relief we can
provide to the mother, as she concedes. (Eye Dog Foundation v. State Board of Guide
Dogs for the Blind (1967) 67 Cal.2d 536, 541; In re B.L. (2012) 204 Cal.App.4th 1111,
1117; In re Melissa R. (2009) 177 Cal.App.4th 24, 34; In re B.D. (2008) 159 Cal.App.4th
1218, 1240-1241; In re Karen G. (2004) 121 Cal.App.4th 1384, 1390; In re Albert G.
(2003) 113 Cal.App.4th 132, 135; In re Dani R. (2001) 89 Cal.App.4th 402, 405-406; In
re Jessica K. (2000) 79 Cal.App.4th 1313, 1315-1316.)
       There is no merit to the mother’s argument that we should not dismiss because
there is a recurring error occurring in this county. That error is that children are being
removed from one parent’s custody while another parent has custody. If that in fact is a
recurring error, it was corrected immediately after the opening brief was filed. And this
issue has been the subject of a number of published opinions already as conceded by the
mother. No persuasive grounds exist to deny the department’s dismissal motion.




                                              2
The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      KRIEGLER, J.



      BAKER, J.




                                           3